DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 13-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Wi-Sleep: Contactless Sleep Monitoring via WiFi Signals”) in view of Ma et al. (“A Survey on Wi-Fi based Contactless Activity Recognition”) and Pierrugues et al. (US20210067212).
To claim 1, Liu teach a method, implemented by a wireless monitoring system having a processor, a memory communicatively coupled with the processor, and a set of instructions stored in the memory to be executed by the processor (abstract, Fig. 2), comprising: 
transmitting, using a transmitter, a wireless signal through a wireless multipath channel of a venue based on a system state and applied settings; 	receiving, using a receiver, the wireless signal through the wireless multipath channel based on the system state and the applied settings (shown in Figs. 2, 6), wherein the wireless signal is impacted by the wireless multipath channel and a modulation of an object undergoing a motion in the venue (page 348 II-C, when an obstacle stands in a signal’s way, NLOS/non-line-of-sight occurs and the signal can be subject to reflection, diffraction, and scattering, which is the well-known multipath propagation phenomenon); 
obtaining a set of channel information (CI) of the wireless multipath channel based on the wireless signal based on the system state and the applied settings; 	performing the corresponding set of monitoring tasks of the system state according to the applied settings and based on monitoring the object and the motion of the object based on the set of CI (due to lack of defining admissible system states, numerous interpretations are possible, e.g., any determined status/state/info, states of system operation, determined detection status, determined activity, determined object position, etc.), 
wherein each of the admissible system states is associated with a respective setting of at least one of: the wireless signal, a series of sounding signals in the wireless signal, or the monitoring task; choosing one of the admissible system states to be a system state of the wireless monitoring system based on the monitoring task (pages 347-348 B, CSI for tracking respiration; pages 349-352 III, automatically select the best CFR sequences, wherein most appropriate subcarrier and TX-RX pair are selected for specific motion/movement tracking); and 
configuring the wireless monitoring system by applying a setting associated with the chosen admissible system state to the wireless monitoring system (pages 347-354, II-IV, adopts off-the-shelf WiFi devices to continuously collect the fine-grained wireless channel state information/CSI around a person. From the CSI, Wi-Sleep extracts rhythmic patterns associated with respiration and abrupt changes due to the body movement. Compared to existing sleep monitoring systems that usually require special devices attached to human body, i.e. probes, head belt, and wrist band, Wi-Sleep is completely contactless. In addition, different from many vision-based sleep monitoring systems, Wi-Sleep is robust to low-light environments and does not raise privacy concerns. Preliminary testing results show that the Wi-Sleep can reliably track a person’s respiration and sleeping postures in different conditions).
But, Liu do not expressly disclose determining a plurality of selectable system states of the wireless monitoring system, wherein each selectable system state comprises a corresponding set of monitoring tasks to be performed by the wireless monitoring system and a corresponding set of settings of the wireless monitoring system; 	selecting one of the selectable system states to be a system state of the wireless monitoring system; 	applying the corresponding set of settings of the system state to configure the wireless monitoring system.
	Ma teach a framework for Wi-Fi based contactless activity recognition (Fig. 2), comprising a plurality of selectable system states of the wireless monitoring system, wherein each selectable system state comprises a corresponding set of monitoring tasks (pages 1087-1089, base signal selection, preprocessing, feature extraction, classification) to be performed by the wireless monitoring system and a corresponding set of settings of the wireless monitoring system; 	selecting one of the selectable system states to be a system state of the wireless monitoring system; 	applying the corresponding set of settings of the system state to configure the wireless monitoring system (pages 1087-1089, A/base signal selection, C/feature selection).
 
Pierrugues further teach a beamforming optimization system with various sounding application (paragraph 0025, e.g., motion detection, presence detection, etc.) comprising a state of the wireless monitoring system operating with a corresponding set of setting and is associated with a respective setting of at least: the wireless signal, and a series of sounding signals in the wireless signal (paragraphs 0008-0010); choosing, one of the admissible system states to be a system state of the wireless monitoring system based on a demanding status of the monitoring task (paragraphs 0052-0099, different sounding signals are applied to respective applications/modes; paragraph 0100-0113, correspond to respective priority level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ma and Pierrugues into the system of Liu, in order to apply different sounding signals to corresponding sounding tasks.

To claim 12, Liu, Ma and Pierrugues teach a method for configuring a wireless monitoring system (as explained in response to claim 1 above).

To claim 17, Liu, Ma and Pierrugues teach a wireless monitoring system (as explained in response to claim 1 above).



To claim 2, Liu, Ma and Pierrugues teach claim 1.
Liu teach wherein the one of the selectable system states is automatically selected to be the system state based on at least one of: at least one of: a negotiation, a handshake, or a coordination, between at least two of: the transmitter, the receiver, a server, another transmitter or another receiver; at least one of: a constraint, a requirement, or a condition of the monitoring task; at least one of: a command, a request, a coordination, or a planning of a server; a testing procedure; or an optimization criterion (lack of defining admissible system state opens numerous interpretations, which makes Liu teach any of the claimed based-on condition, e.g., start of the system operation as an admissible system state is based on a negotiation, handshake, or a coordination between a transmitter and a receiver).

To claim 4, Liu, Ma and Pierrugues teach claim 1.
Liu teach further comprising: updating a setting associated with a particular selectable system state (as explained in responses to claim 1 and 2 above, e.g., transmitter, or receiver, most appropriate subcarrier and TX-RX pair are selected for specific motion/movement tracking).

To claim 5, Liu, Ma and Pierrugues teach claim 1.
Liu teach further comprising changing the system state to be an additional one of the selectable system states, wherein the system state is changed based on at least one of: a finite state machine (FSM), a trigger of state transition of the FSM, a criterion, an event, a condition, a change of the object, a change of the venue, a change of the wireless multipath channel, a new motion of the object to be monitored, a new monitoring task, a change of a particular monitoring task of the system state, or a new object to be monitored (as explained in response to claim 1 above, system state change is based on an event or a condition).

To claim 6, Liu, Ma and Pierrugues teach claim 1.
Liu, Ma and Pierrugues teach wherein: a sounding rate of the wireless signals is associated with the applied settings (Pierrugues, paragraphs 0079-0083, 0097).

To claim 7, Liu, Ma and Pierrugues teach claim 5.
Liu, Ma and Pierrugues teach wherein the system state is associated with a first sounding rate of the wireless signal, wherein the additional selectable system state is associated with a second sounding rate of the wireless signal (Pierrugues, paragraphs 0079-0083, 0097, first frequency in normal mode, second higher frequency in debugging mode).

To claim 8, Liu, Ma and Pierrugues teach claim 7.
Liu, Ma and Pierrugues teach wherein the second sounding rate is larger than a first sounding rate (Pierrugues, paragraphs 0079-0083, 0097, first frequency in normal mode, second higher frequency in debugging mode).

To claim 9, Liu, Ma and Pierrugues teach claim 7.
Liu, Ma and Pierrugues teach wherein the second sounding rate is smaller than the first sounding rate (Pierrugues, paragraph 0099, frequency of sounding signals may be decreased to preserve power).

To claim 13, Liu, Ma and Pierrugues teach claim 12.
Liu teach wherein the default admissible system state is automatically chosen to be the system state based on at least one of: at least one of: a negotiation, a handshake, or a coordination, between at least two of: the transmitter, the receiver, a server, another transmitter or another receiver; at least one of: a constraint, a requirement, or a condition of a default monitoring task; at least one of: a command, a request, a coordination, or a planning of a server; a testing procedure; or an optimization criterion (as explained in response to claim 2 above).

To claim 14, Liu, Ma and Pierrugues teach claim 12.
Liu, Ma and Pierrugues teach wherein: a sounding rate of the wireless signal is associated with the applied default settings (Pierrugues, paragraphs 0079-0083, 0097, first frequency in normal mode, second higher frequency in debugging mode).

To claim 15, Liu, Ma and Pierrugues teach claim 14.
Liu, Ma and Pierrugues teach further comprising changing the system state to a second admissible system state associated with a second sounding rate higher than a normal sounding rate when the monitoring task becomes more demanding, wherein the applied default settings comprise the normal sounding rate associated with the corresponding set of default monitoring tasks; and changing the system state to a third admissible system state associated with a third sounding rate lower than the normal sounding rate to save power (Pierrugues, paragraph 0099, frequency of sounding signals may be decreased to preserve power).

To claim 18, Liu, Ma and Pierrugues teach claim 17.
Liu teach wherein the processor is physically coupled to at least one of: the transmitter, the receiver, a server, another transmitter or another receiver (inherent in wireless devices of Fig. 14).

To claim 19, Liu, Ma and Pierrugues teach claim 17.
Liu teach wherein the one of the selectable system states is chosen to be the system state based on at least one of: at least one of: a negotiation, a handshake, or a coordination, between at least two of: the transmitter, the receiver, a server, another transmitter or another receiver; at least one of: a constraint, a requirement, or a condition of a monitoring task; at least one of: a command, a request, a coordination, or a planning of a server; a testing procedure; or an optimization criterion (as explained in response to claim 2 above).




Claims 10-11, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Wi-Sleep: Contactless Sleep Monitoring via WiFi Signals”) in view of Ma et al. (“A Survey on Wi-Fi based Contactless Activity Recognition”), Pierrugues et al. (US20210067212) and Liu et al. (“Tracking Vital Signs During Sleep Leveraging Off-the shelf WiFi”, hereafter as Liu2).
To claims 10 and 16, Liu, Ma and Pierrugues teach claims 1 and 12.
Liu teach further comprising: performing each of the corresponding set of monitoring tasks of the system state, wherein the venue has a plurality of objects each undergoing a corresponding motion in the venue, wherein each of the corresponding set of monitoring tasks comprises monitoring a respective object and the corresponding motion of the respective object based on the set of CI; changing the system state to a second selectable system state and applying a set of second settings corresponding to the second selectable system state to configure the wireless monitor system; transmitting, using a second transmitter, a second wireless signal through a second wireless multipath channel of the venue based on the changed system state and the applied second settings; receiving, using a second receiver, the second wireless signal through the second wireless multipath channel based on the changed system state and the applied second settings, wherein the second wireless signal is impacted by the second wireless multipath channel and a modulation of the plurality of objects each undergoing the respective motion in the venue; obtaining a set of second channel information (CI) of the second wireless multipath channel based on the second wireless signal based on the changed system state and the applied second settings; performing the corresponding set of monitoring tasks of the second selectable system state, wherein each monitoring task of the second selectable system state comprises monitoring a respective object and the corresponding motion of the respective object based on the set of second CI (obvious as explained in responses to claims 1 and 15 above).
	Liu2 further teach a similar system tracking vital signs during sleep with WiFi (pages 267-268), wherein the system applies different settings (Fig. 2) with respect to different monitoring tasks such as heart rate estimation, breathing rate estimation, or regular event identification (pages 269-272, different subcarrier selections, different data determinations, etc. are acquired and process toward different monitoring tasks), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Liu2 into the system of Liu, Ma and Pierrugues, in order to implement suitable settings to respective monitoring task.

To claim 11, Liu, Ma, Pierrugues and Liu2 teach claim 10.
Liu, Ma, Pierrugues and Liu2 teach further comprising: determining the system state to be a first selectable system state associated with at least one default monitoring task; changing the system state to be the second selectable system state associated with at least one on-demand monitoring task; changing the system state back to the first selectable system state after finishing the at least one on-demand monitoring task (default and on-demand would have been obvious to one of ordinary skill in the art to recognize and perspective descriptions to respective monitoring tasks, hence Official Notice is taken).

To claim 20, Liu, Ma and Pierrugues teach claim 17.
Liu, Ma, Pierrugues and Liu2 teach wherein the processor is further configured for: 
Changing the system state to be a second selectable system state which comprises a second set of at least one monitoring task to be performed by the wireless monitoring system and a second set of settings of the wireless monitoring system; applying the second set of settings to configured the wireless monitoring system; performing the second set of at least one monitoring task of the second selectable system state based on the second set of settings; and updating a setting associated with a particular selectable system state (as explained in responses to claims 4 and 10 above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        November 21, 2022